— This action, originally commenced to restrain defendant Town of Oyster Bay from acting on a pending application for the annexation of a certain part of its territory adjacent to defendant Village of Brookville to that village, has been considered by the Special Term and the parties as an action for a declaratory judgment. The court at Special Term held (1) the annexation to be valid; (2) section 348 of the Village Law to be constitutional; (3) the zoning ordinance of the defendant Village of Brookville to be invalid; and (4) certain certificates of occupancy issued by defendant town to plaintiff to be valid. Plaintiff appeals from the judgment entered thereon insofar as said judgment declares that the annexation is valid. Defendant village board of trustees of *772the Village of Brookville and defendant Village of Brookville appeal from said judgment except that part which declared the annexation to be valid. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Adel, MacCrate and Schmidt, JJ. [202 Misc. 956.] [See post, p. 846.]